TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00218-CV


Texas Waste Systems, Inc., a Texas Corporation, Appellant

v.

The State of Texas; The City of San Antonio, Texas; The San Antonio
Advanced Transportation District; and The Transit Authority
of San Antonio, Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GV-08-002336, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed with this Court a joint motion to vacate and remand, informing
the Court that they have agreed that the trial court's default judgment should be vacated and this case
should be remanded to the trial court for further proceedings.  Accordingly, we grant the joint
motion, set aside the trial court's judgment without regard to the merits, and remand the case to the
trial court for further proceedings.  See Tex. R. App. P. 42.1(a)(2)(B).


						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Jones, Justices Patterson and Waldrop
Vacated and Remanded
Filed:   May 22, 2009